IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 16, 2007
                                No. 06-51134
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANDRES NARANJO-SANTOS

                                           Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                         USDC No. 2:06-CR-133-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Andres Naranjo-Santos (Naranjo) seeks to appeal the
24-month sentence he received following his guilty-plea conviction for illegal
reentry, in violation of 8 U.S.C. § 1326. Naranjo had 10 days from the entry of
the July 5, 2006, judgment to file a timely notice of appeal. See FED. R. APP. P.
4(b)(1)(A). As the parties concede, his pro se August 14, 2006, notice of appeal
was untimely.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-51134

      A district court may grant a defendant an additional 30 days in which to
file a notice of appeal upon a showing of excusable neglect or good cause. See
FED. R. APP. P. 4(b)(4). Because Naranjo’s pro se notice of appeal was filed
within this 30-day period, it sufficed as a motion for a finding on excusable
neglect or good cause.    See United States v. Golding, 739 F.2d 183, 184
(5th Cir. 1984).
      Accordingly, the case is remanded to the district court for a finding under
FED. R. APP. P. 4(b)(4). Id. Upon making the finding, the district court shall
promptly return the case to this court for dismissal or further proceedings, as
may be appropriate.
      REMANDED.




                                       2